Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This communication is responsive to an amendment filed 01/19/2021. 
2.	Claims 1-18, 21 and 23 are pending in this application; claims 1, 12 and 18 are independent claims. 

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claim(s) 1, 6-11, 12, 16, 18 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shai (US 20110210931 A1) and Harrison et al. (“Harrison”, US 9013452 B2). 

detecting an orientation of a first device relative to a second device; and detecting a first gesture that comprises a touch event between a finger and the second device without physical contact between the first device and the second device wherein the first gesture causes a first action that is determined based at least in part on a finger involved in the touch event and wherein the finger involved in the touch event is identified based on the orientation of the first device relative to the second device. Shai does not explicitly disclose an action based on a part of a finger (a ring worn device which the direction relative to the touch screen can be determined (paragraph 0576) which is used to determine a finger tip position and performing different functions on the touch screen based on the state of the finger-worn device (paragraph 0010) and the ring and the touch screen do not physically contact each other during the touch operation). However, Harrison in the analogous art of controllers teaches: performance of different functions based on the part of the finger used to contact the display (figs. 1-2B, 3A-4B and 6: e.g. tip, knuckle). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Harrison with the teachings of Shai. One having ordinary skill in the art would have been motivated to combine such positioning to provide different types of finger contacts as inputs for mobile devices with limited screen real estate (col. 2, lines 16-19).
As per claim 6, the modified Shai teaches the method of claim 1. The modified Shai further teaches detecting a gesture comprises detecting that a second side of the second device is up instead of a first side of the second device and detecting a tap gesture on the second device (Shai: figs. 28B-28C; par [0560]: with a second side of second device up, detecting a “double tap”). 

As per claim 8, Shai teaches the method of claim 1. Shai further teaches detecting that a second side of a first device is up instead of a first side of the first device while simultaneously detecting that a touch screen of the second device has been touched (Shai: figs. 28B-28C; par [0560]: with a second side of second device up, detecting a “double tap”). 
As per claim 9, the modified Shai teaches the method of claim 6. The modified Shai further teaches detecting the first gesture comprises detecting a touch by the part of the finger on a touch screen of the second device (Harrison: figs. 1-2B, 3A-4B and 6: e.g. tip, knuckle).
	As per claim 10, Shai teaches the method of claim 1. Shei further teaches detecting a second orientation of a first device and performing a second action if the first device is in a predetermined second orientation (Shai: para [0257-0259, 0489]: first device with thumb operating in different orientation such as upward and downward to, for example, navigate or executing a function).
As per claim 11, the modified Shai teaches the method of claim 1. The modified Shai further teaches detecting a gesture performed on the first device results in an action on the second device (Shai: par [0253]: using first area of the ring for returning to (or remaining in) a previous option in a menu; Harrison: figs. 1-2B, 3A-4B and 6: performance of different functions based on the part of the finger used to contact the display). 
As per claim 12, Shai teaches non-transitory computer-readable storage medium including instructions that, when executed by a processing unit, cause the processing unit to perform the steps of: detecting an orientation of a first device relative to a second device; and detecting a first gesture that comprises a touch event between a finger and the second device without physical 
As per claim 16, the modified Shai teaches the medium of claim 12. The modified Shai further teaches detecting a gesture comprises detecting that a second side of the second device is up instead of a first side of the second device and detecting a tap gesture on the second device (Shai: figs. 28B-28C; par [0560]: with a second side of second device up, detecting a “double tap”). 
As per claim 18, Shai teaches a system configured to input text on a touch display, the system comprising a module configured to: detecting an orientation of a first device relative to a second device; and detecting a first gesture that comprises a touch event between a finger and the second device without physical contact between the first device and the second device wherein the first gesture causes a first action that is determined based at least in part on a finger involved in the touch event and wherein the finger involved in the touch event is identified based on the 
As per claim 23, Shai teaches the method of claim 22. Shai further teaches a part of the finger includes one or more of the pad, the side, and the knuckle and wherein a different first action occurs based on the part of the finger that is included in a touch event (Harrison: figs. 1-2B, 3A-4B and 6: e.g. tip, knuckle). 
5.	Claims 2 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shai (US 20110210931 A1), Harrison et al. (“Harrison”, US 9013452 B2) and Hinckley (US 20050093868 A1).
	As per claim 2, Shai teaches the method of claim 1. Shai further teaches that the mobile devices are phones (Shai: par [0131]). Shai does not disclose mobile devices comprises a watch. However, Hinckley in the analogous art of communication devices teaches: mobile devices comprising watches and phones (par [0002], [0128], [0251]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the 
As per claim 13, Shai teaches the medium of claim 12. Shai further teaches that the mobile devices are phones (Shai: par [0131]). Shai does not disclose mobile devices comprises a watch. However, Hinckley in the analogous art of communication devices teaches: mobile devices comprising watches and phones (par [0002], [0128], [0251]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hinckley with the teachings of the modified Shai. One having ordinary skill in the art would have been motivated to combine such communication devices given that, increasingly, mobile devices are being connected together via a wireless or wired network for purposes of communication, sharing of data and collaborative work. 	
6.	Claims 3, 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shai (US 20110210931 A1), Harrison et al. (“Harrison”, US 9013452 B2) and Van de Sluis et al. (“Van De Sluis”, US 20060146765 A1) .
As per claim 3, the modified Shai teaches the detecting a gesture method of claim 1. The modified Shai does not explicitly disclose detecting a tapping of a second device on a first device. However, Van de Sluis  in the analogous art of communication between device, teaches: detecting a tapping of a second device on a first device (figs. 5(A-F); par [0054]:e.g. gravity type wherein one of the device is on top of the other and shake it type wherein the devices are placed together in an abutting fashion). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Van de Sluis with the teachings of 
As per claim 4, the modified Shai teaches the detecting a gesture method of claim 1. The modified Shai does not explicitly disclose detecting a swipe gesture between a first device and a second device.  However, Van de Sluis  in the analogous art of communication between device, teaches: (figs. 5(A-F); par [0054]: e.g. as shown in fig. 5(c) the devices are oriented horizontally and are virtually swiped next to each other lengthwise). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Van de Sluis with the teachings of the modified Shai. One having ordinary skill in the art would have been motivated to combine such positioning in order to enhance social interactions (Abstract).
As per claim 14, the modified Shai teaches the detecting a gesture medium of claim 12. The modified Shai does not explicitly disclose detecting a swipe gesture between a first device and a second device.  However, Van de Sluis  in the analogous art of communication between device, teaches: (figs. 5(A-F); par [0054]: e.g. as shown in fig. 5(c) the devices are oriented horizontally and are virtually swiped next to each other lengthwise). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Van de Sluis with the teachings of the modified Shai. One having ordinary skill in the art would have been motivated to combine such positioning in order to enhance social interactions (Abstract).
7.	Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shai (US 20110210931 A1), Harrison et al. (“Harrison”, US 9013452 B2), Van de Sluis et al. (“Van De Sluis”, US 20060146765 A1) and Hinckley et al. (US 20110209104 A1).
As per claim 5, Shai teaches the method of claim 4. Not disclosed is the techniques of at least two fingers moving toward one another while at least one finger touches a touch screen associated with a first device and at least one other finger touches a touch screen associated with a second device. Hinckley et al. teaches at least two fingers moving toward one another while at least one finger touches a touch screen associated with a first device and at least one other finger touches a touch screen associated with a second device (figs. 3-6; par [0028], [0041], [0050]-[0055], [0057]-[0058], [0063]-[0069]: pinching in a multi-screen system 138 that includes two (or more) devices that each have a screen, such as a first device 140 that has a screen 142, and a second device 144 that has a screen 146). In view of KSR, 127 S. Ct. 1727 at 1742, 82 USPQ2d at 1397 (2007), it would have been obvious to an artisan at the time of the invention to include the teaching of Hinckley et al. given that incorporating such a technique are not only intuitive, but allow a user to easily and quickly interact with the many functions and features of a computing device. 	 
	As per claim 15, Shai teaches the medium of claim 14. Not disclosed is the techniques of at least two fingers moving toward one another while at least one finger touches a touch screen associated with a first device and at least one other finger touches a touch screen associated with a second device. Hinckley et al. teaches at least two fingers moving toward one another while at least one finger touches a touch screen associated with a first device and at least one other finger touches a touch screen associated with a second device (figs. 3-6; par [0028], [0041], [0050]-[0055], [0057]-[0058], [0063]-[0069]: pinching in a multi-screen system 138 that includes two (or more) devices that each have a screen, such as a first device 140 that has a screen 142, and a second device 144 that has a screen 146). In view of KSR, 127 S. Ct. 1727 at 1742, 82 USPQ2d at 1397 (2007), it would have been obvious to an artisan at the time of the invention to include the teaching of Hinckley et al. given that incorporating such a technique are not only intuitive, but allow a user to easily and quickly interact with the many functions and features of a computing device. 	 
17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shai (US 20110210931 A1), Harrison et al. (“Harrison”, US 9013452 B2) and Gai et al. (“Gai”, US 20130169550 A1). 
	As per claim 17, Shai teaches the method of claim 12. Shai does not disclose detecting that a second side of a device is up instead of a side of another device while simultaneously detecting that a touch screen of the another device is touched. Gai teaches detecting that a second side of a second device is up instead of a first side of the second device while simultaneously detecting that a touch screen of the second device is touched (fig. 42). In view of KSR, 127 S. Ct. 1727 at 1742, 82 USPQ2d at 1397 (2007), it would have been obvious to an artisan at the time of the invention to include the teachings of Gai since such a configuration is indicative of a desired operation.
9.	Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shai (US 20110210931 A1), Harrison et al. (“Harrison”, US 9013452 B2), Van de Sluis et al. (“Van De Sluis”, US 20060146765 A1) and Gai et al. (“Gai”, US 20130169550 A1). 
	As per claim 21, Shai teaches the method of claim 4. Shai does not disclose executing a swipe gesture spans a display across a first device and a second device. Gai teaches executing a swipe gesture spans a display across a first device and a second device (par [0034], [0118]-[0125]: the transfer of data via a drag gesture, e.g. the data may correspond to an electronic document of fig. 22). In view of KSR, 127 S. Ct. 1727 at 1742, 82 USPQ2d at 1397 (2007), it would have been obvious to an artisan at the time of the invention to include the teachings of Gai to provide a simple and intuitive single loop dragging gesture of icons for transferring data between two or more devices wherein the icon image is indicative of the type of data being transferred.

Response to Arguments


Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Lê Nguyen whose telephone number is (571) 272-4068.  The examiner can normally be reached on Monday - Friday from 7:00 am to 3:30 pm (EDT).  
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi, can be reached at (571) 272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.			
	
/Le Nguyen/				
Patent Examiner 			
March 24, 2021

/SHERIEF BADAWI/Supervisory Patent Examiner, Art Unit 2174